         Case 1:19-cr-00699-JGK Document 45
                                         44 Filed 08/23/21
                                                  08/20/21 Page 1 of 1


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     August 20, 2021

                                       Application granted.                 SO ORDERED.
BY ECF
                                       New York, NY                             /s/ John G. Koeltl
The Honorable John G. Koeltl           August 23, 2021                          John G. Koeltl, U.S.D.J.
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

         Re: United States v. James T. Booth, 19 Cr. 699 (JGK)

Dear Judge Koeltl:

      Please be advised that I am leaving the United States Attorney’s Office for other
employment. Accordingly, please remove me as counsel of record in the above-captioned case.

Thank you very much for the Court’s consideration.



                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney



                                           By:       ______________________________
cc: Defense Counsel (by ECF)                         Robert L. Boone
                                                     Assistant United States Attorney
                                                     (212) 637-2208
